Citation Nr: 9900656	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  95-33 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant has status as a claimant, and, if so, 
whether the claim of entitlement to service connection for 
residuals of head trauma is well grounded.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had military service with the United States 
Marine Corps Reserves from March 1972 to January 1977.  He 
had a period of initial active duty for training from March 
25, 1972, to September 23, 1972.  He had periods of active 
duty for training from July 7-21, 1973, August 18-31, 1974, 
and July 19 to August 2, 1975.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
residuals of head trauma.  By memorandum dated in June 1997, 
the Vice Chairman of the Board ruled favorably on the Boards 
own motion to advance this case on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (1997).

In September 1997, the Board remanded this claim in order to 
verify the appellants military service.  In December 1997, 
the National Personnel Records Center verified the above-
listed period of service.  Therefore, the Board will proceed 
to decide this claim.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he has headaches, jitteriness, 
and numbness on the left side of his body as the result of 
being hit in the head with an M14 by a drill instructor 
during basic training.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has no status as 
a claimant.


FINDINGS OF FACT

1.  The appellant was not disabled from a disease or injury 
incurred or aggravated during any period of active duty for 
training.   

2.  The appellant was not disabled from an injury incurred in 
or aggravated during any period of inactive duty training.


CONCLUSION OF LAW

The appellant is not a proper claimant in this action.  38 
U.S.C.A. §§ 101(2) and (24), 1110, and 1131 (West 1991); 38 
C.F.R. §§ 3.6 and 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Factual Background

In May 1994, the appellant filed his claim for service 
connection for residuals of head trauma.  He indicated that 
he received a blow to the head during basic training by a 
drill instructor.

The RO obtained the appellants service medical records.  In 
August 1972, on various occasions, he complained of 
dizziness, headaches, and fainting spells.  It was indicated 
that these were probably due to nervousness, anxiety, and 
hyperventilation.  The appellant was afraid of doing poorly 
in school, and he had difficulty reading.  He was diagnosed 
with situational reaction.  He continued to complain of 
headaches and pressure in head.  An examiner indicated 
that these were tension headaches.  An electroencephalogram 
was performed that was normal.  X-rays of the skull were also 
normal.  

The appellant underwent a psychiatric consultation in August 
1972.  He had a major handicap of borderline mental 
retardation.  This rendered him vulnerable and at times 
unable to comprehend his environment.  His inability to read 
or write added to his feelings of inadequacy.  The 
frustration he felt was exhibited in outbursts of primitive 
rage, which he experienced as blackouts.  There was no 
evidence of psychosis.  The examiners impression was 
borderline mental retardation with explosive features.  In 
September 1972, the appellant continued to complain of 
headaches located in the center of the head.  He also 
complained of dizziness.  It was noted that his dizziness was 
his way of expressing dislike for his situation.  

In July 1973 and August 1975, the appellant signed statements 
that there had been no adverse change in his physical 
condition during the recent period of active duty for 
training.  An annual certificate of physical condition 
completed by the appellant in March 1975 indicated that he 
had trauma to the head in June 1973 that was sutured by a 
physician at J.F.K. Hospital.  

In June 1994, the appellant underwent a VA neurological 
examination in connection with his claim for compensation.  
He stated that in 1972, while in boot camp at Parris Island, 
South Carolina, he was struck with an M14 by a sergeant.  He 
was rendered unconscious.  Since that time, the trauma that 
occurred in the left frontal region had caused him to have 
headaches over the left side of his head.  He also had 
numbness on the left side of his body, feeling as though his 
left side was giving out.  He claimed that the headaches 
occurred almost daily and were accompanied by jitteriness and 
the feeling that his left side was numb.

The appellant was alert and anxious with pressured speech.  
He was coherent and cooperative.  Examination of his head and 
neck showed no external trauma.  There was good range of 
motion without bruits.  The neck was supple.  Cranial nerve 
testing revealed the discs were intact.  There was no visual 
field defect.  There were full ocular movements.  There was a 
mild right ptosis present that the appellant indicated had 
been present all his life.  Lower cranial nerve testing 
showed no facial asymmetry, no lingual dysfunction, and no 
swallowing difficulty.  There was 5/5 strength without drift 
or atrophy.  Tone was normal.  Reflexes were 1+ symmetrical.  
Plantars were flexor, and no cortical release signs were 
noted.  Coordination in the upper and lower extremities was 
intact.  Gait, including tandem, was normal.  The sensory 
examination was normal to all modalities, and Romberg test 
was negative.

The examiner stated that the appellant had a history of an 
isolated episode of cerebral trauma 22 years ago and a 
history of frequent headaches since that time and other 
symptoms on the left side of his body.  There was no coherent 
physiologic explanation of these complaints.  He may have a 
post-concussion syndrome, but certainly the complaints were 
disproportionate to the minimal findings on examination.  It 
was suggested that a large degree of the appellants problems 
were psychological in nature of questionable relationship to 
his service career.  In any event, there was no evidence of 
any structural neurological dysfunction, and there was no 
rationale for explaining his current symptomatology to the 
alleged 1972 incident.

The RO obtained the appellants medical records from the 
Henderson Mental Health Clinic covering the period August 
1992 to June 1994.  These records contained no subjective 
complaints or objective findings regarding head trauma during 
service.  These records involved treatment for psychiatric 
disorders.  In August 1992, however, the appellant did 
indicate that he was hit in the back of the head with a golf 
ball in 1990 while working as a mechanic performing golf 
course maintenance.  He dated the onset of his illness, 
including problems with his neck and numbness on the right 
side of his body, to that incident.

A rating decision of October 1994 denied service connection 
for residuals of head trauma.  In his notice of disagreement, 
the appellant indicated that he was hit in the head with an 
M14 during service by Sergeant Carter, and he was told not to 
tell anyone.  His head hurt, but he did not try to get help.  
In his substantive appeal, he indicated that this type of 
incident tended to occur in boot camp but went unreported.  
He stated that he developed chronic headaches during service 
after this incident with numbness on the left side, which 
persisted throughout his military service and had continued 
to the present.

In November 1996, the appellant had a personal hearing at the 
RO.  He stated that he developed headaches and numbness on 
the left side during boot camp after Sergeant Carter hit him 
in the head with an M14.  He fell to the ground with a gash 
on his head, and he was told not to tell anybody.  He stated 
that he saw blue stars going around in circles for awhile, 
and he was dazed from the blow to the head.  He had a bump on 
his head about an inch and a half by an inch, like a knot, 
which was bleeding.  After three or four days, he developed 
headaches and sought medical treatment less than a week after 
the incident.  He still did not tell anyone what had 
happened.  He stated that he was medically discharged from 
service.  He indicated that he had sought medical treatment 
for headaches from private physicians after separation from 
service, and he was given medication.  He stated that he now 
had migraine headaches.  After the incident in service, he 
started losing concentration.  He stayed in service until 
1977 despite having problems with his head, but he did not 
receive any medical treatment.  He stated that after the blow 
to the head, he had problems with blurry vision, and he had a 
scar from the injury that was still soft and hurting.

At his hearing, the appellant submitted his military 
personnel records.  He had a period of active duty for 
training from March 25, 1972, to September 23, 1972.  He had 
periods of active duty for training from July 7-21, 1973, 
August 18-31, 1974, and July 19 to August 2, 1975.  Beginning 
in 1976, the appellant had several unauthorized absences from 
his monthly drills.  He was administratively discharged from 
the Reserves in 1977 due to apathy.

In September 1997, the Board remanded this claim in order to 
verify the appellants military service.  In December 1997, 
the National Personnel Records Center verified his service 
dates, as discussed above.  In January 1998, the appellant 
submitted a statement essentially reiterating his 
contentions.


II. Legal Analysis

A person claiming benefits under laws administered by the 
Secretary of Veterans Affairs (Secretary) must achieve the 
status of claimant before an obligation arises to determine 
whether a claim is well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  
A person who does not attain the status of claimant has not 
submitted a claim.  Sarmiento v. Brown, 7 Vet. App. 80, 83 
(1994).  

The term veteran means a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).  The term 
service-connected means that a disability was incurred or 
aggravated in the line of duty during active military, naval, 
or air service.  38 U.S.C.A. § 101(16) (West 1991); 38 C.F.R. 
§ 3.1(k) (1998).  Active military, naval, or air service 
includes (1) active duty; (2) any period of active duty for 
training during which the appellant was disabled or died from 
a disease or injury incurred or aggravated in the line of 
duty; and (3) any period of inactive duty training during 
which the appellant was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991); 38 C.F.R. § 3.6(a) (1998).  Therefore, 
an individual can be service-connected for an injury incurred 
during inactive service, but not for a disease.  See 
VAOPGCPREC 86-90 (July 18, 1990); Brooks v. Brown, 5 Vet. 
App. 484, 485-486 (1993).  Active duty for training includes 
full-time duty performed by members of the Reserves for 
training purposes.  38 C.F.R. § 3.6(c) (1998).  Inactive duty 
training includes duty (other than full-time duty) performed 
by a member of the Reserves.  38 C.F.R. § 3.6(d) (1998). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  Establishing 
direct service connection for a disability which has not been 
clearly shown in service requires evidence sufficient to show 
(1) the existence of a current disability; (2) the existence 
of a disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); affd 78 F.3d 604 (Fed.Cir. 
1996) (table).

The record on appeal reflects that the appellant had four 
periods of active duty for training.  The determinative 
questions, therefore, as to whether the appellant served in 
the active military, naval, or air service, are (1) 
whether during any period of active duty for training he was 
disabled from a disease or injury incurred in or aggravated 
in line of duty, or (2) whether during any period of inactive 
active duty training he was disabled from an injury incurred 
in or aggravated in line of duty.  In this case, both 
questions can be answered only in the negative.

There is no medical evidence of record showing that the 
appellant has a current disability due to residuals of head 
trauma.  The VA examiner in June 1994 indicated that there is 
no coherent physiologic explanation for the appellants 
complaints and that there is no evidence of any structural 
neurological dysfunction.  No neurological disorder was 
diagnosed.

However, the VA examiner also indicated that the appellant 
may have a post-concussion syndrome.  The appellant is 
certainly competent to say that he experiences headaches and 
numbness on the left side of his body because these are 
subjective conditions.  Gregory v. Brown, 8 Vet. App. 563, 
569 (1996).  He is also competent to state that he was hit in 
the head with an M14 during service, and his service medical 
records do show complaints of headaches on several occasions 
in 1972.  

However, even if the examiners statement could be construed 
as indicating that the appellant has a current disability, 
the record lacks evidence showing that the alleged disability 
was incurred or aggravated during any period of active duty 
for training or is the result of an injury incurred during 
inactive duty training.  First, the appellant does not 
contend, nor does the evidence show, that the alleged 
disability was incurred during a period of active duty for 
training (i.e., either March 25 to September 23, 1972; July 
7-21, 1973; August 18-31, 1974; or July 19 to August 2, 
1975).  In 1975, he did state that he incurred a head injury 
in June 1973, which was clearly not during a period of active 
duty for training.

Rather, the appellant maintains that the alleged head injury 
occurred during boot camp (i.e., during the period of active 
duty for training between March and September 1972).  
However, there is no competent evidence showing that the 
alleged disability is the result of an injury incurred during 
that time period.  At no time has a medical professional 
rendered an opinion that the appellants alleged headaches 
and left-sided numbness are related to the alleged 1972 head 
injury in any manner.  

In fact, the medical evidence associated with the claims file 
specifically refutes that a connection between the 
appellants alleged symptomatology and the alleged inservice 
head trauma during active duty for training in 1972 is 
plausible.  The VA examiner stated that there was no 
rationale for explaining the appellants current 
symptomatology to the alleged 1972 incident and indicated 
that a large degree of the appellants problems were 
psychological in nature, of a questionable relationship to 
his service career.  In addition, the medical records from 
Henderson Mental Health Clinic reflect a history provided by 
the appellant of a blow to the head by a golf ball in 1990, 
with no indication of head trauma during military service.

The only evidence linking the appellants claimed current 
symptoms to his period of military service consists only of 
his lay statements.  However, even accepting his statements 
as true, he cannot meet his initial burden under 38 U.S.C.A. 
§ 5107(a) by simply presenting his own opinion as to medical 
causation.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, in light of the fact that the appellant is not a 
veteran as defined by applicable law and VA regulations, 
basic eligibility for service connection has not been 
established.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 
C.F.R. § 3.303 (1998).  Since he does not meet the legal 
requirements for basic eligibility for service connection, 
i.e., status as a veteran with qualifying service, the 
claim must fail as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994); see also Reyes v. Brown, 7 Vet. App. 
113 (1994) (VA must abide by the chronological obligations 
inherent in its adjudicative process, i.e., whether the 
individual is eligible as a claimant, whether a well-grounded 
claim has been submitted, etc.).


ORDER

The appellant having failed to establish eligibility as a 
claimant, entitlement to service connection for residuals of 
head trauma is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
